DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/17/2020, 3/18/2022, 5/11/2022, and 5/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Claims 11-12, 21 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/18/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is written to depend from claim 26. However, claim 26 is not a part of the elected species. As such the metes and bounds of the limitation are unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 16-17, 19, 24-25, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Burt (WO2011061480) in view of Leibniz (EP 3017876).
Regarding claim 1, Burt discloses an apparatus, comprising: a piezoelectric substrate (22) having a surface patterned with at least one wetting region (The surface includes a plurality of microperforations, which may be configured of a size small enough that fluid is not capable of moving through (Page 71, line 9 and Page 70, lines 7-9)), piezoelectric substrate configured to respond to an electric signal by at least generating a first plurality of waves  (Page 11, line 8-11, The circular nature of the plate provides for an acoustic waveform), and the first plurality of waves atomizing at least a portion of a material collected within the at least one wetting region (The vibration of the plate provides for atomization of the fluid collected on the wetting region.
However, Burt fails to disclose that the substrate is monocrystalline, or that the waves are acoustic.
Leibniz discloses a device that includes a monocrystalline substrate (line 181) that generates acoustic waves (lines 152-153).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burt with the disclosures of Leibniz, providing the substrate to be of a monocrystalline structure generating the acoustic waves, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including supply of the fluid for discharge.
Regarding claim 10, Burt in view of Leibniz discloses the apparatus of claim 1, and while implied (Page 14, line 3, transducer), Burt is unclear whether the device further comprises one or more electrodes configured to couple the monocrystalline piezoelectric substrate to a power supply.
Leibniz discloses a device that comprises one or more electrodes configured to couple the monocrystalline piezoelectric substrate to a power supply (Line 167).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burt in view of Leibniz and Khmelev with the disclosures of Leibniz, providing one or more electrodes configured to couple the monocrystalline piezoelectric substrate to a power supply (Leibniz, Line 167), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including connection of the piezo for discharge. 
Regarding claim 16, Burt in view of Leibniz discloses the apparatus of claim 10, wherein a power input associated with the power supply is determined based at least on a viscosity of the material (Page 54, lines 15-18, The device increases power when enough mist is not being sensed; This is interpreted to the interpret the power input accounting for the viscosity, as less viscosity provides more mist and more viscosity provides less mist).
Regarding claim 17, Burt in view of Leibniz discloses the apparatus of claim 1, further comprising: a transfer medium (60) coupling the surface of the monocrystalline piezoelectric substrate to a reservoir (81) including the material (Figure 22), the material being transferred, via the transfer medium, from the reservoir to the surface of the monocrystalline piezoelectric substrate (Paragraph 71, lines 5-6).
Regarding claim 19, Burt in view of Leibniz discloses the apparatus of claim 17, wherein a point of contact between the transfer medium and the monocrystalline piezoelectric substrate is positioned towards an edge of the monocrystalline piezoelectric substrate (Figure 22, The device is configured for the transfer medium to provide contact of the liquid  to the left of the substrate) in order to prevent at least a portion of the first plurality of acoustic waves from being absorbed by the transfer medium and/or the reservoir (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; The structure provides for the claimed function).
Regarding claim 24, Burt in view of Leibniz discloses the apparatus of claim 1, but fails to disclose a device wherein the material collected within the at least one wetting region forms a meniscus, wherein the first plurality of acoustic waves atomizes at least the portion of the material by at least destabilizing the meniscus to form capillary waves, and wherein the capillary waves break up to form a plurality of aerosol droplets of the material.
Leibniz discloses a device wherein material collected forms a meniscus (Line 686), and wherein the plurality of acoustic waves atomizes at least the portion of the material by at least destabilizing the meniscus to form capillary waves, and wherein the capillary waves break up to form a plurality of aerosol droplets of the material (Paragraphs 6 and 81).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burt in view of Leibniz and Khmelev with the disclosures of Leibniz, replacing the substrate of Burt with that of Leibniz, thereby providing a substrate wherein the material collected within the at least one wetting region forms a meniscus, wherein the first plurality of acoustic waves atomizes at least the portion of the material by at least destabilizing the meniscus to form capillary waves, and wherein the capillary waves break up to form a plurality of aerosol droplets of the material, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including efficient generation of a mist.
Regarding claim 25, Burt in view of Leibniz discloses the apparatus of claim 24, wherein a mist of the material is formed by the plurality of aerosol droplets of the material being ejected from the meniscus (Leibniz, Paragraph 81).
Regarding claim 29, Burt in view of Leibniz discloses the apparatus of claim 1, wherein the at least one wetting region comprises a channel and/or a well (Each of the openings of the plate are interpreted as wells).
Regarding claim 30, Burt in view of Leibniz and Khmelev discloses the apparatus of claim 1, but fails to disclose wherein a cross section of the at least one wetting region is semicircular, rectangular, and/or triangular in shape.
Burt discloses that the configurations of the region may be rectangular (Figures 2B and 2C).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burt in view of Leibniz and Khmelev to feature a rectangular wetting region since it has been held that shape is a matter of choice which one of ordinary skill in the art would have found absent persuasive evidence that the shape is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim(s) 2-4 ad 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Burt (WO2011061480) in view of Leibniz (EP 3017876) and Khmelev (DE2007006399).
Regarding claim 2, Burt in view of Leibniz discloses the apparatus of claim 1, wherein the first plurality of acoustic waves are associated with a first frequency (Page 6, lines 24-27), but fails to disclose wherein he monocrystalline piezoelectric substrate is further configured to respond to the electric signal by at least generating a second plurality of acoustic waves associated with a second frequency.
Khmelev discloses a device configured to respond to an electric signal by generating a first and second plurality of waves associated with a second frequency (Paragraph 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burt in view of Leibniz with the disclosures of Khmelev, providing the device configured to respond to an electric signal by generating a first and second plurality of waves associated with a second frequency (Khmelev, Paragraph 6), in order to provide for an even distribution of particles of different sizes, as disclosed by Khmelev (Paragraph 6).
Regarding claim 3, Burt in view of Leibniz and Khmelev discloses the apparatus of claim 2, wherein the first plurality of acoustic waves comprise and/or the second plurality of acoustic waves comprise surface acoustic waves (Leibniz, line 152).
Regarding claim 4, Burt in view of Leibniz and Khmelev discloses the apparatus of claim 2, wherein the monocrystalline piezoelectric substrate generates the first plurality of acoustic waves associated with the first frequency at a same time or at a different time as the second plurality of acoustic waves associated with the second frequency (Khmelev, Paragraph 6).
Regarding claim 6, Burt in view of Leibniz and Khmelev discloses the apparatus of claim 2, wherein a first region of the monocrystalline piezoelectric substrate generates the first plurality of acoustic waves associated with the first frequency, and wherein a second region of the monocrystalline piezoelectric substrate generates the second plurality of acoustic waves associated with the second frequency (Khmelev, Paragraphs 26-29, The regions vary between the frequencies of the device).
Regarding claim 7, Burt in view of Leibniz and Khmelev discloses the apparatus of claim 2, wherein the generation of the first plurality of acoustic waves associated with the first frequency and the second plurality of acoustic waves associated with the second frequency controls and/or varies a droplet size and/or a droplet size distribution of the atomized material (Khmelev, Paragraph 6).
Regarding claim 8, Burt in view of Leibniz and Khmelev discloses the apparatus of claim 2, wherein the monocrystalline piezoelectric substrate generates the first plurality of acoustic waves associated with the first frequency when the monocrystalline piezoelectric substrate is associated with a first resonant frequency, wherein the monocrystalline piezoelectric substrate generates the second plurality of acoustic waves associated with the second frequency when the monocrystalline piezoelectric material is associated with a second resonant frequency (Khmelev, Paragraph 6, the device includes two resonant frequencies, which are the two frequencies), and wherein the first resonant frequency and/or the second resonant frequency correspond to a geometry of the monocrystalline piezoelectric substrate (Paragraph 9, The geometry of the device provides for a double focus of vibrations).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752